Citation Nr: 0103312	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  99-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 30 percent 
disabling.  

In February 2000, the veteran submitted additional VA medical 
records directly to the Board in support of his claim.  These 
records were received beyond the 90-day period following 
certification of his appeal as described in 
38 C.F.R.§ 20.1304(a) (2000).  Following the expiration of 
the 90-day period the Board may not accept additional 
evidence except where the appellant demonstrates on motion 
that there was good cause for the delay.  38 C.F.R. 
§ 20.2304(b) (2000).  The Board finds that such a motion has 
not been filed and as such, the additional evidence submitted 
may not be accepted in connection with the current appeal and 
is referred to the RO for appropriate action in accordance 
with 38 C.F.R. § 20.1304(a)(b) (2000).  

The Board notes that the most recent VA psychiatric 
examination in April 1999 indicated that the veteran's 
alcoholism and polysubstance abuse is, at least in part, 
secondary to his service-connected PTSD.  Once a claim is 
received, VA must review the claim and all supporting 
documents in a liberal manner to identify and adjudicate all 
reasonably raised claims.  See Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1999).  In July 1998, the United States Court 
of Appeals for Veterans Claims (Court) in Barela v. West, 11 
Vet. App.280 (1998) interpreted the dictates of 38 U.S.C.A. 
§ 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from the veteran's 
own alcohol or drug abuse secondary to a service-connected 
disorder, thus permitting the underlying grant of service 
connection for such disability, albeit without compensation.  
Therefore, while the raised service connection issue is not 
intertwined with the increased rating issue, as compensation 
is prohibited for alcoholism and drug abuse, even if service 
connection is granted, the Board shall nevertheless refer the 
issue raised by the record to the RO for adjudication as 
secondary service connection for alcoholism and polysubstance 
abuse is permitted.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained. 

2.  Disability attributable to the veteran's service-
connected PTSD does not equal or approximate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7 and Part 4, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that in April 1998 the 
veteran presented to the Buffalo, New York, VA Medical 
Center, requesting assistance with his polysubstance abuse.  
The veteran also said at this time that he suffered from 
PTSD.  He related recently completing a jail term for DWI and 
reported being homeless although currently living with his 
daughter.  On mental status examination on admission, the 
veteran was described as awake, alert, groomed and able to 
carry out routine tasks.  His attitude was slightly guarded 
and apprehensive.  Speech was spontaneous, fluent and goal-
directed.  His affect was restricted.  He described his mood 
as more optimistic about the future and denied any delusions, 
auditory and/or visual hallucinations.  His recall of remote 
past and recent past experiences was good.  His general grasp 
and recollection was also good.  His judgment and insight 
were both limited.  The veteran's examiner reported that the 
veteran's treatment needs were short-term memory loss and 
concrete thinking.  While hospitalized the veteran was given 
a safe structured environment and was noted to respond well 
to the various treatment modalities provided.  He was 
enrolled in a PTSD program and entered into a drug treatment 
program.  At hospital discharge polysubstance abuse and PTSD 
were diagnosed.  The  veteran's Global Assessment of 
Functioning (GAF) on admission was reported to be 30 to 35 
and on discharge his GAF was 35 to 40.  

Thereafter the veteran was admitted to a VA domiciliary in 
June 1998 and until his discharge in October 1998 he went to 
all domiciliary rehabilitation programs including a substance 
abuse educational workshop.  The veteran also attended a 28-
day PTSD program at the Batavia, New York VA medical facility 
for a period between July 1998 and August 1998.  On admission 
to this PTSD program the veteran complained of severe 
symptoms of PTSD such as flashbacks, nightmares, avoidance of 
crowds and war movies as well as inability to get along with 
anyone.  On mental status examination on admission the 
veteran was noted to have suicidal thoughts without plan or 
intent.  He denied any psychotic symptoms, delirium or 
dementia.  He was noted to appear distressed.  While in the 
PTSD program the veteran participated in the educational and 
psychotherapeutic aspects of the PTSD rehabilitation unit.  
At discharge chronic severe PTSD and major depression were 
diagnosed.  The veteran's GAF was reported to be 33 on 
admission and 35 on discharge.  

In a letter received in March 1999 a readjustment counseling 
therapist at the Buffalo, New York Vet Center reported that 
the veteran has been a client since October 1998.  He further 
noted that the veteran diagnoses consisted of chronic and 
severe PTSD and substance abuse in remission.  He further 
noted that since serving in Vietnam the veteran has had 
recurring and intrusive distressing recollections and dreams 
of his service there as well as psychological distress and 
reactivity when confronted with sights and smells that 
reminded him of events in Vietnam.  The veteran reportedly 
avoided thoughts, feelings, conversations, activities, places 
and people that are associated with his Vietnam trauma.  He 
reported isolating himself, and having a difficult time 
allowing himself to feel for others.  He added that the 
veteran has difficulty sleeping and is hypervigilent as well 
as in need of long term therapy.  

On a VA PTSD examination in April 1999 the veteran's examiner 
referred to the veteran's claim file and noted that it 
included information about the veteran's Vietnam experiences 
as well as information about his ongoing PTSD related 
symptomatology.  The veteran was noted to be divorced and to 
have three daughters from three different relationships.  He 
reported living with his oldest daughter since November 1998 
after he got out of a homeless program.  The veteran also 
reported that he worked in a Coca-Cola factory as a lab 
technician from 1984 through 1989 approximately and also 
worked in a water treatment plant from 1976 through 1979.  He 
further related a history of incarceration.  The veteran 
reported a past history of polysubstance abuse and trouble 
sleeping after he stopped using substances to self medicate 
his PTSD problems.  He admitted to nightmares.  He also said 
that the war changed his entire personality and that in the 
past he physically abused his former wife.  

On mental status examination the veteran was observed to 
appear his age and to be casually dressed.  He had adequate 
eye contact and grooming.  He was cooperative with his 
examiner.  He was alert to person, place and time and showed 
no obvious psychomotor retardation or agitation.  He spoke 
spontaneously and used a somewhat softer volume when speaking 
than most people.  His affect was constricted and it appeared 
that he might be suffering from some psychic numbing.  He 
showed no tearfulness throughout the interview.  His thought 
content centered on ongoing combat-related problems.  His 
thought processes were coherent and he did not appear to be 
responding to any internal stimuli.  He showed no delusional 
thought content.  He appeared to be of perhaps average 
intellectual endowment and current insight appeared to be 
improved as the result of his recent termination of the use 
of alcohol and drugs.  His current judgment appeared to be 
fair.  Chronic severe PTSD and status post alcohol, heroin, 
marijuana, cocaine abuse (in remission about one year) were 
the Axis I diagnoses.  The veteran's GAF was reported to 
equal 48.

Service connection for PTSD was established by an RO rating 
action dated in July 1999.  This disorder was rated 
30 percent disabling under Diagnostic Code 9411 of VA 
Schedule for Rating Disabilities (Rating Schedule), effective 
from July 1998.

In mid-July 1999 the veteran was admitted to a 28-day PTSD 
residential rehabilitation unit with complaints of chronic 
severe symptoms of PTSD.  He also complained of anger, verbal 
abuse of his girlfriend, nightmares and difficulty sleeping.  
It was noted that he has had depression without weight 
change, intrusive memories and severe anxiety.  On past 
psychiatric history it was recorded that the veteran had been 
in two other PTSD treatment programs, hospitalized at the 
Buffalo VA general psychiatry unit for seven days in 1998, 
and to have participated in three substance abuse treatment 
programs.  The veteran reported a history of assultive 
behavior, mostly while intoxicated and one suicide attempt in 
1972.  He said he was married once and has three adult 
children and a 10-year old.  He also said he had a number of 
jobs post service and that there were three that he would 
have considered satisfying but alcohol, drugs, or PTSD 
symptoms caused him to lose them.  On mental status 
examination on admission, the veteran's appearance and motor 
behavior were normal.  He was cooperative.  His speech was 
slow and he seemed depressed.  He denied suicidal or 
homicidal ideation or plan and denied delusions and 
hallucinations.  He was oriented and there were no signs of 
delirium or dementia.  While hospitalized the veteran 
participated in group and individual psychotherapies, 
psychoeducational modules and group outings.  He was an eager 
participant and said that he gained from the knowledge that 
he learned how to recognize symptoms of PTSD and how to 
minimize them.  However he remained with severe symptoms of 
PTSD until the end of the program.  On hospital discharge, 
chronic severe PTSD and major depression were diagnosed.  The 
veteran's GAF was 35.  

Analysis

The Board is satisfied that all relevant facts have been 
developed and that the evidence of record is sufficient to 
adjudicate the veteran's claim and no further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475§ 3(a) 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A)

Disability evaluations are determined by the application of a 
schedule of ratings, the aforementioned rating schedule, 
which is based upon average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question of which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. §§ 4.3, 4.7 (1999).

On November 7, 1996, prior to the veteran's claim for an 
increased evaluation for PTSD, the rating criteria for mental 
disorders were revised.  The revised criteria provide that a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  (Although generally functioning satisfactorily with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The intended effect of the regulatory change is to update the 
portion of the rating schedule that addresses mental 
disorders, and to ensure that it uses current medical 
terminology in unambiguous criteria, and reflects medical 
advances that have occurred since the previous review of 
regulatory criteria.  When evaluating a mental disorder under 
the new regulatory scheme, the RO should consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination.  When evaluating 
the level of disability for a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).  

The veteran was assigned a GAF score of 48 on his 
comprehensive VA examination in April 1999.  The GAF scale 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness.  
American Psychiatric Associations Diagnostic and Statistical 
Manual of Mental Disorders (4th edition).  (DSM-IV).  A GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational or school 
functioning but is generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  The veteran and his 
representative argue that the veteran's service-connected 
PTSD is more disabling than currently evaluated and that his 
VA compensation award does not reflect the severity of his 
disability.  

The Board, after considering the veteran's GAF scores in 
light of the entire evidence of record finds that the 
veteran's current 30 percent evaluation is consistent with 
the level of disability attributable to his service-connected 
PTSD.  Here the medical evidence of record is indicative of 
no more than occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupation tasks.  It is not 
shown that the veteran exhibits a flattened affect, impaired 
speech, difficulty in understanding complex commands, 
impaired judgment and/or abstract thinking and disturbances 
of motivation.  While he reports a strained relationship with 
his girlfriend, significant social impairment while asserted 
is not demonstrated.  The veteran maintains relationships 
with his daughter and has actively participated in his PTSD 
therapy.  Of the stated criteria for the 50 percent rating 
only short-term memory loss, which was indicated on VA 
hospitalization in April 1998 to be in need of treatment is 
suggested by the clinical evidence.  The severity of this 
memory loss does not appear to be more than mild and 
compatible with the criteria for the current disability 
evaluation assigned.  

The Board acknowledges that the veteran has not worked within 
the recent past.  The record however shows that he has had a 
past history of stable employment including employment with 
the Coka-Cola company between 1984 and 1990.  His 
unemployment thereafter appears to be primarily attributable 
to difficulty stemming from his incarceration for various 
offenses and his documented polysubstance abuse.  Here we 
note that on VA hospitalization in July 1999 the veteran, in 
fact, attributed loss of employment on three separate 
occasions to alcohol, drugs or his PTSD symptoms.  

In sum, we find that impairment in functioning such as to 
warrant an increased evaluation of 50 percent for PTSD is not 
demonstrated by the clinical record in its entirety.  
Consequently, the veteran's appeal must be denied.  

In reaching this decision the Board has considered whether 
the veteran is entitled to a staged rating for his service-
connected PTSD as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's service-
connected PTSD appears to have been relatively stable since 
the date of claim and a staged rating is not indicated.  

The Board has also considered the doctrine of granting the 
benefit of the doubt to the veteran but does not find that 
the evidence is proximately balanced such as to warrant its 
application.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals







